
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.16

CONFIDENTIAL


BINDING LETTER OF INTENT & MEMORANDUM OF AGREEMENT
REGARDING PURCHASE OF PREFERRED STOCK
OF AXIOM BIOTECHNOLOGIES INC. BY ARENA PHARMACEUTICALS, INC.
AND RESEARCH COLLABORATION AGREEMENT


    This BINDING LETTER OF INTENT & MEMORANDUM OF AGREEMENT REGARDING PURCHASE
OF PREFERRED STOCK OF AXIOM BIOTECHNOLOGIES INC. BY ARENA PHARMACEUTICALS, INC.
AND RESEARCH COLLABORATION AGREEMENT ("Agreement") is effective as of April 15,
2001 ("Effective Date") by and between Axiom Biotechnologies Inc. ("Axiom") and
Arena Pharmaceuticals, Inc. ("Arena").


RECITALS


    WHEREAS, Axiom, having a place of business at 3550 General Atomics Court,
San Diego, California 92121, is a corporation organized under the laws of the
state of California;

    WHEREAS, Arena, having a place of business at 6166 Nancy Ridge Drive, San
Diego, California 92121, is a corporation organized under the laws of the state
of Delaware. Arena is a publicly traded company listed on NASDAQ and trading
under the symbol "ARNA";

    WHEREAS, Axiom desires to sell two million dollars ($2,000,000) worth of its
Series E Preferred Stock to Arena;

    WHEREAS, Arena desires to purchase two million dollars ($2,000,000) worth of
Series E Preferred Stock from Axiom;

    WHEREAS, Axiom and Arena desire to enter into a research collaboration with
each other in connection with Axiom's cell lines and primary cultures; and

    WHEREAS, owing to the fact that Arena is a publicly traded company and that
Axiom is a privately-held company coupled with the mutual objectives of Arena
and Axiom in completing the transactions contemplated herein within a reasonable
period of time, the parties desire to enter into this Agreement to facilitate
the purchase of the Series E Preferred Stock by Arena and commencement of the
research collaboration.

    NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree to be bound as
follows:


AGREEMENT


    A.  Subject to Arena's satisfactory completion of its due diligence
investigation, Arena agrees to purchase and Axiom agrees to sell two million
dollars ($2,000,000) worth of Axiom Series E Preferred Stock at three dollars
and fifty cents ($3.50) dollars per share ("Preferred Stock Purchase") in
accordance with mutually agreed-to terms and conditions of a Preferred Stock
Purchase Agreement containing customary and standard terms, representations,
warranties, conditions to closing, covenants, registrations rights and investor
rights and other provisions for a transaction of this magnitude ("Standard
Terms"), within forty-five (45) days of the Effective Date, unless extended by
mutual agreement of the parties, with such date being referred to as the
"Closing Date". Axiom shall endeavor to obtain the necessary shareholder and
Board approval in a timely fashion, so that the Preferred Stock Purchase can be
executed by the Closing Date.

1

--------------------------------------------------------------------------------

    B.  The parties agree to begin the research collaboration as set forth on
the Research Collaboration Term Sheet on Exhibit A, which is incorporated herein
by this reference, by transferring the Axiom Human Cell Bank Cell Lines to Arena
within five (5) days of the Effective Date.

    C.  All terms and conditions set forth in this Agreement shall be
incorporated into the documents (and/or restated articles of incorporation of
Axiom) necessary to conclude the Preferred Stock Purchase. The Parties agree to
engage in good faith activities necessary to complete the Preferred Stock
Purchase by the Closing Date, with the acknowledgment and understanding by Axiom
that Arena is a publicly traded company. During the due diligence period, Axiom
shall grant Arena full access to Axiom's book and records and such documents as
Arena shall reasonably request, including its audited financial statements for
the year 2000 and any subsequent quarterly financial statements. Arena shall
provide notice to Axiom as to its ability to proceed with the Preferred Stock
Purchase, based upon Arena's review of such documents and other due diligence
investigations as soon as it is determined, but not later than forty-five
(45) days from the Effective Date.

    D.  The Preferred Stock Purchase Agreement that the parties will enter into
in connection with the Preferred Stock Purchase shall contain the Standard
Terms. Such Standard Terms in the Preferred Stock Purchase Agreement shall
include, but not be limited to, the following provisions requiring that:

    1.  Axiom's counsel shall provide to Arena an opinion in a form reasonably
satisfactory to Arena's counsel that Axiom is duly organized, validly existing
and in good standing under the laws of the state of California, with full
corporate power and authority to conduct its business as it is now being
conducted and is proposed to be conducted; that the Preferred Stock Purchase
Agreement and any other agreements executed in connection therewith have been
duly authorized, executed and delivered by Axiom constitute legal, valid and
binding obligations of Axiom and are enforceable in accordance with their terms,
subject to the standard exceptions for applicable bankruptcy, reorganization,
insolvency, moratorium and similar laws affecting creditors' rights and remedies
generally and to general principles of equity; that the issuance and delivery of
the Series E Preferred Shares and respective conversion shares have been duly
authorized by all required legal action by Axiom; that the Series E Preferred
Shares and respective conversion shares will be validly issued, fully paid and
non-assessable and will be free and clear of all liens, charges, restrictions,
claims and encumbrances when issued and paid for.

    2.  Axiom has received all necessary corporate, shareholder and director
approvals necessary and required to enter into and complete the Preferred Stock
Purchase;

    3.  Axiom (i) is not a party to any legal proceeding as of the Closing Date,
(ii) no legal proceeding has been threatened or commenced against Axiom as of
the Closing Date, (iii) Axiom has no knowledge of any facts or circumstances
that would lead it to reasonably believe that it will be threatened with a legal
proceeding, and (iv) Axiom has not threatened or commenced any legal proceeding
against any third party as of the Closing Date each of (i)—(iv) hereof shall be
limited to circumstances would have a materially adverse effect on Axiom;

    4.  Between the Effective Date of this Agreement and the Closing Date, there
has not been any material adverse change in the business, operations,
properties, prospects, assets, Axiom intellectual property, or condition of
Axiom, and no event has occurred or circumstance exists that may result in a
material adverse change;

    5.  Axiom will represent that the aggregate amount of all outstanding loans
to its shareholders, directors and officers does not exceed twenty thousand
dollars ($20,000) as of the Closing Date and that as of the Closing Date there
is no commitment or understanding to extend such loans to any of its
shareholders, directors and officers;

2

--------------------------------------------------------------------------------

    6.  Axiom agrees to indemnify Arena against damages arising from any
inaccuracies in Axiom's representations and warranties, with the indemnification
ceiling limited to two million dollars ($2,000,000) in the aggregate;

    7.  As of the Closing Date, Axiom intends to retain the full-time employees
of Axiom on the Effective Date;

    8.  No broker's, finder's or other such fee incurred by Axiom in connection
with this transaction will be payable by Arena. Each party shall bear its own
expenses, including legal fees, in connection with this transaction.

    9.  In addition, the Preferred Stock Purchase Agreement shall contain, among
other things, representations of the President, CEO and Secretary with respect
to patents, litigation, previous employment and outside activities.

    E.  The Series E Preferred Stock shall be initially convertible on a 1:1
basis into shares of Axiom Common Stock, subject to adjustment as set forth
below. Arena shall have the right to convert its Series E Preferred Stock into
Axiom Common Stock at any time. Each share of Series E Preferred Stock shall
have a number of votes equal to the number of shares of Axiom Common Stock then
issuable upon conversion of such share of Series E Preferred Stock. Each share
of Series E Preferred Stock shall have a dividend and liquidation preference in
pari passu with the holders of Axiom's Series C and D Preferred Stock, and, in
addition, upon any event that leads to a liquidation preference (other than a
sale, merger or reorganization of Axiom or sale or disposition of substantially
all of Axiom's assets), Arena shall be entitled to obtain from Axiom and Axiom
shall make available to Arena an aliquot of each cell line possessed by Axiom in
an amount sufficient to allow Arena to establish each cell-line at Arena for
unrestricted and unencumbered use by Arena. Each share of Series E Preferred
Stock shall have registration rights, information rights, pre-emptive rights,
rights of first refusal and any other rights in pari passu with the holders of
Axiom's Series B, C and D Preferred Stock, subject only to the following
exceptions, which following rights will not apply to the holders of Series E
Preferred Stock: (a) the rights granted to Cadus Pharmaceutical Corporation
pursuant to the Agreement for Sale of Screening System and License of HTPS
Technology entered into between Cadus and Axiom as of May 29, 1997; (b) the
rights granted to Cadus pursuant to the Stock Option Agreement entered into
between Cadus and Axiom as of May 15, 2000; (c) the rights granted to the
holders of Axiom's Series B Preferred Stock pursuant to Article IV, Section 2.B
of Axiom's Amended and Restated Articles of Incorporation entitled "Second Tier
Treatment of Series B Preferred Stock at Liquidation, Dissolution or Winding
Up"; (d) the rights of Cadus pursuant to Section 3 of the First Restated
Stockholders' Agreement entered into between Cadus, Axiom and the other
shareholders of Axiom named therein, pursuant to which Cadus has the right to
designate and cause to be elected not more than two (2) of the directors of
Axiom; (e) the rights granted to Biacore International AB ("Biacore") pursuant
to Section 5.05 of the Preferred Stock Purchase Agreement entered into between
Biacore and Axiom as of May 15, 2000; (f) the rights granted to Biacore pursuant
to the Distribution Agreement entered into between Biacore and Axiom as of
May 15, 2000; and (g) the rights granted to Biacore pursuant to the Option and
License Agreement entered into between Biacore and Axiom as of May 15, 2000.

    F.  Each share of Series E Preferred Stock shall be automatically converted
into Axiom Common Stock upon the closing of an underwritten public offering on a
firm commitment basis at a price per share of at least nine dollars ($9.00) and
for a total offering of not less than ten million dollars ($10,000,000) (after
deduction of underwriters' commissions and discounts but before calculation of
expenses).

    G.  So long as Arena is the owner of at least fifty thousand (50,000) shares
of Axiom Series E Preferred Stock, after the Effective Date Axiom shall not
grant to any other holder of equity securities or securities convertible into
equity securities of Axiom, any rights, covenants or agreements superior to

3

--------------------------------------------------------------------------------

those granted to Arena. In addition, after the issuance of any shares of Axiom
Series E Preferred Stock and while any shares of Axiom Series E Preferred Stock
remain outstanding, if Axiom shall issue or sell shares of Common Stock or
shares of stock convertible into Common Stock at a price less than the 1:1
conversion price, then the conversion price for the Series E Preferred Stock
owned by Arena shall be subject to an adjustment to reduce dilution (other than
the shares already reserved for employees, officers, directors or consultants)
in pari passu with the holders of Axiom's Series B, C and D Preferred Stock; in
addition, the conversion price will be subject to proportional adjustment for
stock splits, stock dividends, recapitalizations and the like.

    H.  So long as Arena owns at least fifty thousand (50,000) shares of Axiom
Series E Preferred Stock, the consent of at least two-thirds of the Series E
Preferred Stock shall be required for any action which (i) alters or changes the
rights, preferences or privileges of the Series E Preferred Stock (ii) increases
or decreases the authorized number of shares of Series E Preferred Stock
(iii) creates (by reclassification or otherwise) any new class or series of
shares having rights preferences or privileges senior to or on a parity with the
Series E Preferred stock, or (iv) amends or waives any provision of Axiom's
Articles of Incorporation or bylaws relative to the Series E Preferred Stock. So
long as Arena owns at least fifty thousand (50,000) shares of Axiom Series E
Preferred Stock, the consent of a simple majority of all holders of Preferred
Stock, all deemed to be voting as one class shall be required for any action
which (i) results in the redemption of any shares of Common Stock or
(ii) results in any merger, other corporation reorganization, sale of control,
or any transaction in which all or substantially all of the assets of Axiom are
sold.

    I.  Prior to the Closing Date, Axiom's business will be conducted in the
ordinary course in substantially the same manner as it has been conducted in the
past consistent with previous practices, with no dividend or stock repurchase
distributions made from Axiom's business and in accordance with such covenants
as may be customarily set forth in such agreements.

    J.  In connection with the Preferred Stock Purchase by Arena, Arena shall be
entitled to one seat on the Board of Directors of Axiom ("Arena Nominee"). In
order to facilitate this arrangement, Axiom shall amend and restate the First
Restated Stockholder Agreement dated May 15, 2000 to effectuate the following:
Axiom acknowledges and agrees that the initial Arena Nominee shall be Jack Lief.
In the event that Mr. Lief leaves the employ of Arena, then Arena shall be
entitled to submit a substitute Arena Nominee to Axiom for approval, which
approval shall not be unreasonably withheld by Axiom.

    K.  Because the investors in Axiom may occasionally have divergent business
and investment objectives, Axiom agrees that it shall use its best efforts to
secure agreement from Cadus, Jafco and Biacore, and both Axiom and Arena shall
also agree to enter into a Cooperative Voting Rights Agreement substantially in
the form attached hereto as Exhibit B, which is incorporated herein by this
reference. The intent of the Cooperative Voting Rights Agreement is to ensure
that when a Board Super Majority (as defined therein) votes in favor of certain
events, then the members of the Axiom Board of Directors who control Axiom
Preferred Stock shall automatically vote their shares in favor of an event
approved by a Board Super Majority.

    L.  The following "For Cause" circumstances shall give Arena the right to
terminate its obligation to purchase the Axiom Series E Preferred Stock:

    1.  As of the Closing Date, there has been a material adverse change in
Axiom' business;

    2.  As of the Closing Date, Axiom is in default under any material contract
or loan agreement that would have a material adverse effect on Axiom;

    3.  The key employees of Axiom are no longer employed by Axiom as of the
Closing Date;

    4.  The representations and warranties of Axiom regarding its business are
not accurate in all material respects as of the Closing Date;

4

--------------------------------------------------------------------------------

    5.  Axiom (i) becomes a party to any legal proceeding as of the Closing
Date, (ii) a legal proceeding is threatened or commenced against Axiom as of the
Closing Date, or (iii) Axiom becomes aware of any facts or circumstances that
would lead it to reasonably believe that it will be threatened with a legal
proceeding; each of subsections (i)-(iii) hereof shall be limited to those
circumstances that would have a material adverse effect on Axiom; or

    6.  Arena determines, through its due diligence investigation of Axiom,
circumstances that were not contemplated at the time of the Effective Date of
this Agreement such that Arena's counsel advises Arena that the Preferred Stock
Purchase is contrary to the best interests of Arena and Arena's stockholders.

    M. In the event that Arena terminates the Preferred Stock Purchase "For
Cause", then Arena shall pay to Axiom a one-time non-refundable license fee of
five hundred thousand dollars ($500,000) in connection with a non-exclusive,
perpetual Research Collaboration Agreement for the research collaboration as set
forth on the Research Collaboration Term Sheet on Exhibit A.

Confidentiality.  The Parties agree that prior to disclosure of the terms of
this Binding Letter of Intent by Arena in connection with any required
governmental rules, regulations and/or requirements, the terms and conditions of
this Agreement are confidential and will be kept in strict confidence until the
Closing Date or upon entering into a definitive Research Collaboration Agreement
in accordance with the Research Collaboration Term Sheet set forth on Exhibit A.
Axiom represents and warrants that prior to any public announcement by Arena as
to this Agreement or the Preferred Stock Purchase, whichever Arena in its sole
discretion first discloses, Axiom shall not disclose to any third party
(excluding those persons necessary to complete the transactions contemplated
herein) any of the transactions contemplated by this Agreement. The parties
agree that the issuance of a press release approved by Arena regarding this
Binding Letter of Intent shall constitute a "disclosure" under this paragraph.

Termination.  This Agreement shall terminate upon the occurrence of any of the
following events:

    A.  The written agreement of both of the parties hereto; or

    B.  As to prospective rights or obligations, upon the bankruptcy,
receivership or dissolution of Axiom.

    WHEREUPON, each party, having read and understood the foregoing, and
agreeing to be bound by the terms and conditions herein, have caused this
Agreement to be executed by their authorized agents as of the Effective Date.

ARENA PHARMACEUTICALS, INC.   AXIOM BIOTECHNOLOGIES INC.
By:
/s/ JACK LIEF   

--------------------------------------------------------------------------------

Name: Jack Lief
Title: President & CEO
 
By:
/s/ PANDI VEERAPANDIAN   

--------------------------------------------------------------------------------

Name: Pandi Veerapandian
Title: President & CEO

5

--------------------------------------------------------------------------------


EXHIBIT A

ARENA PHARMACEUTICALS, INC. AND AXIOM BIOTECHNOLOGIES INC.
RESEARCH COLLABORATION AGREEMENT TERM SHEET


    Arena Pharmaceuticals, Inc. ("Arena") and Axiom Biotechnologies Inc.
("Axiom") agree that they shall enter into a definitive Research Collaboration
Agreement, comprising two phases, to be defined herein, on or before the Closing
Date, or within forty-five (45) days of the Effective Date in the event that
Arena exercises its rights under Section M of the Agreement. The collaboration
shall be directed to profiling GPCR gene expression in Axiom Human Cell Bank
Cell Lines (the "Cell Lines" or the "Axiom Human Cell Bank Cell Lines") by Arena
and profiling hit and lead compounds from Arena's drug discovery initiatives
across all the Cell Lines by Axiom. The objective of the research collaboration
is to cooperatively maximize information on GPCR gene expression using the Cell
Lines and enhance information of small molecule signal transduction effects in
the Cell Lines. For purposes of this collaboration agreement, an "orphan GPCR"
is a GPCR for which the endogenous ligand has not been publicly identified as of
the date of this collaboration agreement, and a "known GPCR" is a GPCR for which
the endogenous ligand has been publicly identified as of the date of this
collaboration agreement.

Phase I

Term

    Phase I of the research collaboration shall extend for approximately one
(1) year from receipt by Arena of the RNA for the Cell Lines. The RNA for the
Cell Lines as in stock as of April 15, 2001 shall be delivered to Arena within
five (5) days of the Effective Date.

Small Molecule Profiling

    During Phase I of the research collaboration, Arena will supply Axiom with
one thousand (1,000) compounds approximately every three (3) months, for a total
of four thousand (4,000) compounds, for use in the research collaboration. These
small molecules will be derived from Arena's GPCR screening efforts, or from
structures of interest to Arena. Axiom will profile these compounds on Axiom
Human Cell Bank Cell Lines and provide the following information to Arena within
three (3) months of receipt of each set of one thousand (1,000) Arena compounds:

A. Primary screening

1.Calcium release will be measured by Axiom using Axiom's proprietary HTPS
platform.

2.Membrane potential will be measured by Axiom in all Cell Lines for all Arena
compounds provided by Arena to Axiom.

3.Data on interaction with the HERG channel will be provided by Axiom to Arena
for all compounds in all Cell Lines.

4.Data on activation of cAMP +/- forskolin treatment will be measured by Axiom
in all Cell Lines.

B. Secondary screening

1.Axiom will provide to Arena dose response data for any compounds that show
positive activation data in any of the Primary screening assays set forth above.
Prior to completion of a definitive Research Collaboration Agreement, the
parties shall mutually agree-upon the criteria for "positive activation data"
and such criteria shall be defined in the Research Collaboration Agreement.

6

--------------------------------------------------------------------------------

2.For compounds that evidence positive activation data, Axiom will determine and
shall provide to Arena flow cytometry data for membrane permeability, light
scattering, calcium release, glutathione activation, mitochondrial membrane
potential, and potential to activate the caspase cascade and induce cell
apotosis.

GPCR gene expression profiling

    Within five (5) days of the Effective Date, Axiom shall provide Arena with
RNA for all Axiom Human Cell Bank Cell Lines for use in accordance with the
research collaboration. Axiom will supply any Cell Lines to Arena for
maintenance as requested by Arena; in the event that Arena requests Axiom to
establish and grow such Cell Lines on behalf of Arena, Arena shall reimburse
Axiom for the reasonable costs associated with such activities. Arena will use
the RNA provided by Axiom to profile Arena's database of GPCRs utilizing
Affymetrix gene chip technology. The first generation chip containing
approximately four hundred (400) GPCRs will be profiled by Arena during the
first half of Phase I. A second generation chip is intended to be made during
the second half of Phase I which will contain sequences for the remaining GPCRs.
Arena will use this chip to profile GPCR gene expression in all the Axiom Human
Cell Bank Cell Lines.

Ligand activation profiles on known receptors

    Arena will supply Axiom with the localization data for the known GPCR
receptor expression. During Phase I of the research collaboration, Axiom will
profile available endogenous ligand activation of signal transduction cascades
for all known GPCRs in the Cell Lines. Axiom acknowledges and agrees that Arena
will have ongoing access to the ligand activation profiles that Axiom generates
for known receptors. Axiom will determine relevant calcium release, membrane
potential, and cAMP +/- forskolin responses for known receptors in Cell Lines
for all known endogenous ligands and provide such data to Arena.

Training in Axiom technology

    During Phase I of the research collaboration, and as reasonably requested by
Arena, Axiom will make available to Arena Axiom scientists and personnel to
train Arena scientists in using Axiom technology at Arena's facility so that
Arena can accomplish the objectives of the research collaboration. It is
anticipated that such training may require the transfer of one Axiom HTPS
machine to Arena (at a cost of $100,000 due and payable within 30 days of
receipt by Arena of such HTPS machine) for use during the collaboration.

Data and information ownership and use

A. Known GPCRs

    Arena and Axiom will jointly own and may use for any purposes whatsoever all
information developed from Phase I of the research collaboration on known
receptor gene localization in the Cell Lines.

B. Orphan GPCRs

    Arena will exclusively own and may use for any purposes whatsoever all
information developed from Phase I the research collaboration on orphan receptor
gene localization in the Cell Lines.

C. Cooperative Activities

    In the event that Arena, through its collaborations with any third party,
receives a request for access to the Axiom Human Cell Bank Cell Lines, Arena
shall direct such requests to Axiom. Arena

7

--------------------------------------------------------------------------------

agrees that it shall not transfer any Axiom Human Cell Bank Cell Lines to any
third party without the prior express written permission of Axiom, and Arena
further agrees that it shall not engage in any fee-for-service activity on
behalf of any thirds party using the Axiom Human Cell Bank Cell Lines.

Phase II

Term

    Phase II of the research collaboration shall extend for approximately one
(1) year from completion of Phase I of the research collaboration. Prior to
initiation of Phase II of the research collaboration, the parties shall
negotiate the number and FTE cost of each Axiom employee that will engage in
Phase II of the collaboration, and prior to initiation of Phase II, the parties
shall determine the payment schedule for any such reimbursement by Arena to
Axiom.

Continued profiling

    During Phase II of the research collaboration, Arena will continue to supply
Axiom with one thousand (1,000) compounds approximately every three (3) months
for profiling, for a maximum of four thousand (4,000) compounds, for use in
accordance with the research collaboration. Axiom will profile these compounds
on Axiom Human Cell Bank Cell Lines and provide the following information to
Arena within three (3) months of receipt of each set of one thousand (1,000)
Arena compounds:

A. Primary screening

1.Calcium release will be measured by Axiom using Axiom's proprietary HTPS
platform.

2.Membrane potential will be measured by Axiom in all Cell Lines for all Arena
compounds provided by Arena to Axiom.

3.Data on interaction with the HERG channel will be provided by Axiom to Arena
for all compounds in all Cell Lines.

4.Data on activation of cAMP +/- forskolin treatment will be measured by Axiom
in all Cell Lines.

B. Secondary screening

1.Axiom will provide to Arena dose response data for any compounds that show
positive activation data in any of the Primary screening assays set forth above.
Prior to completion of a definitive Research Collaboration Agreement, the
parties shall mutually agree-upon the criteria for "positive activation data"
and such criteria shall be defined in the Research Collaboration Agreement.

2.For compounds that evidence positive activation data, Axiom will determine and
shall provide to Arena flow cytometry data for membrane permeability, light
scattering, calcium release, glutathione activation, mitochondrial membrane
potential, and potential to activate the caspase cascade and induce cell
apotosis.

GPCR gene expression

    Any additional GPCRs that are obtained by Arena during Phase II of the
research collaboration will be profiled by Arena using the Affymetrix gene chip
technology on RNA provided for each Cell Line.

8

--------------------------------------------------------------------------------

Continued training in Axiom technology

    During Phase II of the research collaboration, and as reasonably requested
by Axiom, Axiom will make available to Arena Axiom scientists and personnel to
train Arena scientists in using Axiom technology at Arena to accomplish the
objectives of the research collaboration.

Data and information ownership and use

A. Known GPCRs

    Arena and Axiom will jointly own and may use for any purposes whatsoever all
information developed from Phase II of the research collaboration on known
receptor gene localization in the Cell Lines.

B. Orphan GPCRs

    Arena will exclusively own and may use for any purposes whatsoever all
information developed from Phase II the research collaboration on orphan
receptor gene localization in the Cell Lines.

Intellectual property:

    The following provisions shall apply with respect to the research
collaboration intellectual property:

A.Arena and Axiom will jointly own all localization and regulation of GPCR
expression data for known receptors in all of the Cell Lines.

B.Arena will exclusively own all localization and regulation of orphan GPCR
expression data in all of the Cell Lines.

C.Arena shall have access to all data developed by Axiom relating to known
endogenous and non-endogenous ligand stimulation of second messenger responses
in the Cell Lines.

D.Arena shall exclusively own all data relating to any small molecule/compound
provided to Axiom by Arena (Arena will not reveal structures of small
molecules/compounds provided to Axiom and Axiom shall not attempt to determine
the structure of any such molecules/compounds).

E.Arena shall be permitted to use RNAs supplied by Axiom and specific Cell Lines
as supplied from Axiom in any way for its own discovery purposes in perpetuity
and without remuneration.

F.Axiom will supply Arena with any new Cell Lines that Axiom acquires within
3 years from today.

General Provisions

    Governing Law; Consent to Jurisdiction.  This research collaboration
agreement term sheet shall be governed by and construed under applicable federal
law of the United States of America and the laws of the State of California,
excluding any conflict of law provisions. In addition, each Party consents to
the service of process by personal service or any manner in which notices may be
delivered hereunder. Each Party hereby voluntarily and irrevocably waives trial
by jury in any action or other proceeding brought in connection with this
research collaboration agreement term sheet, any of the other transaction
documents or any of the transactions contemplated hereby or thereby. The Parties
further agree that any action initiated by the parties under this research
collaboration agreement term sheet shall take place in San Diego, California.

9

--------------------------------------------------------------------------------

    Notice.  Unless otherwise provided, any notice required or permitted under
this research collaboration agreement term sheet shall be given in writing and
shall be deemed effectively given upon personal delivery to the Party to be
notified or upon deposit with the United States Post Office registered or
certified mail, postage prepaid, or upon deposit with an internationally
recognized express courier with proof of delivery, postage prepaid and addressed
to the Party to be notified at the address or addresses indicated below, or upon
the date of fax transmission of such notice (with proof of such fax transmission
established by the sender's fax receipt) using the fax numbers listed below, or
at such other address or fax number as such Party may designate by ten
(10) days' advance written notice to the other Party with copies to be provided
as follows:

If to AXIOM addressed to:

Axiom Biotechnologies Inc.

3550 General Atomics Court

San Diego, California 92121

Attention: Pandi Veerapandian, President & CEO

Fax:

with a copy to:   Van E. Haynie, Esq. Address:   Ross, Dixon & Bell LLP
550 West B Street, Suite 400
San Diego, California 92101
Fax: (619) 231-8796


If to Arena, addressed to:

Arena Pharmaceuticals, Inc.
6166 Nancy Ridge Drive
San Diego, CA 92121
Attention: Jack Lief, President & CEO
Fax: (858) 677-0065

with a copy to:   General Counsel Address:   same as above Fax:   same as above

    Waiver.  The provisions of any paragraph or subparagraph of this research
collaboration agreement term sheet may be waived by obtaining a written consent
of the party waiving such provision.

    Binding Upon Successors in Interest.  This research collaboration agreement
term sheet shall be binding upon and inure to the benefit of the parties, and
their respective heirs, legatees, legal representatives, successors and assigns.

    Amendments.  This research collaboration agreement term sheet may be
modified or amended in whole or in part at any time only by a writing signed by
all of the parties.

    Counterparts.  This research collaboration agreement term sheet may be
executed in two or more counterparts, each of which shall be deemed to be an
original hereof.

    Schedules.  All Schedules and Exhibits to which reference is made are deemed
incorporated in full in this research collaboration agreement term sheet,
whether or not actually attached.

    Interpretation.  The Parties expressly and intentionally waive all rights
and benefits which they now have or in the future may have under the principle
of contra proferentem, which provides that "the language of a contract should be
interpreted most strongly against the party who caused the uncertainty to
exist," as stated in California Civil Code Section 1654. Moreover, the Parties
agree that this entire Agreement, and each provision hereof, shall be deemed to
have been drafted jointly by the Parties.

10

--------------------------------------------------------------------------------

This research collaboration agreement term sheet shall be construed as a whole
and in accordance with its fair meaning. In interpreting this research
collaboration agreement term sheet, any gender shall be deemed to include the
other gender, the singular includes the plural, and vice versa, as the context
may require. The headings and captions to this research collaboration agreement
term sheet are for convenience only and are to be of no force or effect in
construing or interpreting the provisions of this research collaboration
agreement term sheet.

    IN WITNESS WHEREOF, the parties have executed this research collaboration
agreement term sheet on the 15th day April, 2001.

ARENA PHARMACEUTICALS, INC.   AXIOM BIOTECHNOLOGIES INC.
By:
/s/ JACK LIEF   

--------------------------------------------------------------------------------

Name: Jack Lief
Title: President & CEO
 
By:
/s/ PANDI VEERAPANDIAN   

--------------------------------------------------------------------------------

Name: Pandi Veerapandian
Title: President & CEO

11

--------------------------------------------------------------------------------


EXHIBIT B

COOPERATIVE VOTING AGREEMENT


12

--------------------------------------------------------------------------------


COOPERATIVE VOTING RIGHTS AGREEMENT


    This COOPERATIVE VOTING RIGHTS AGREEMENT ("Agreement") is effective as
of              , 2001 ("Effective Date"), and is entered into by and among
Axiom Biotechnologies Inc., a California corporation ("Axiom"); Arena
Pharmaceuticals, Inc., a Delaware corporation ("Arena"); Cadus Pharmaceutical
Corporation, a Delaware corporation ("Cadus"); Jafco Co., Ltd., Jafco R-03
Investment Enterprise Partnership, Jafco JS-3 Investment Enterprise Partnership,
Jafco G-6(A) Investment Enterprise Partnership, Jafco G-6(B) Investment
Enterprise Partnership, Jafco G-7(A) Investment Enterprise Partnership, Jafco
G-7(B) Investment Enterprise Partnership, (collectively "Jafco") and Biacore
International AB, a Swedish corporation ("Biacore) (with Arena, Cadus, Jafco and
Biacore collectively referred to herein as the "Preferred Shareholders").

    WHEREAS, the AMENDED AND RESTATED ARTICLES OF INCORPORATION OF AXIOM
BIOTECHNOLOGIES INC. ("Articles") sets forth certain rights with respect to,
inter alia, the following classes of Axiom Preferred Stock: Series B, Series C,
Series D and Series E (a copy of the Articles being attached hereto as
Appendix 1 and is incorporated herein by this reference);

    WHEREAS, the Articles provide, inter alia, the following with respect to
certain voting rights of the Preferred Shareholders in Section 3(b)(5)
(hereinafter, collectively, the "Voting Rights"):

"(5) This corporation shall not take any of the following actions without the
approval by the affirmative vote of the holders of more than fifty percent (50%)
of the then outstanding shares of the Series B Preferred Stock, the Series C
Preferred Stock, the Series D Preferred Stock and the Series E Preferred Stock,
all voting together as a separate class, each share thereof to be entitled to
one vote in each instance, at the record date for the determination of
stockholders entitled to vote on such matters or, if no such record date is
established, at the date such vote is taken or any written consent of
stockholders is solicited:

(a)increase the authorized number of shares of preferred stock of this
corporation;

(b)merge this corporation with or into another corporation if such transaction
requires stockholder approval;

(c)sell all or substantially all of the assets of this corporation in one or
several related transactions;

(d)voluntarily dissolve or liquidate this corporation;

(e)declare or pay any divided on the Common Stock of this corporation other than
a dividend payable solely in shares of Common Stock of this corporation;

(f)increase the number of shares of Common Stock authorized to be issued by this
corporation;

(g)redeem any shares of Preferred Stock or Common Stock of this corporation
other than pursuant to stock repurchase agreements with employees; and

(h)amend Sections 2.1, 2.2, or 2.8.5 of the Bylaws of this corporation"; and

    WHEREAS, as of the Effective Date, the following parties to this Agreement
own and/or control the indicated number of shares of the indicated Preferred
Stock:

Owned or
Controlled By:

--------------------------------------------------------------------------------

  Series B

--------------------------------------------------------------------------------

  Series C

--------------------------------------------------------------------------------

  Series D

--------------------------------------------------------------------------------

  Series E

--------------------------------------------------------------------------------

Cadus   2,109,161   N/A   N/A   N/A Jafco   N/A   1,373,295   N/A   N/A Biacore
  N/A   N/A   1,333,333   N/A Arena   N/A   N/A   N/A   571,429

13

--------------------------------------------------------------------------------

    WHEREAS, as of the Effective Date, the Board of Directors ("Board") of Axiom
shall be comprised of seven (7) directors.

    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

    1.  Articles Remain in Full Force and Effect. The Articles shall remain in
full force and effect, and nothing in this Agreement shall be construed as an
amendment to the Articles.

    2.  Board Super Majority. For purposes of this Agreement, and as of the
Effective Date, the phrase "Board Super Majority" shall mean three (3) of the
five (5) directors, if the number of directors on the Board is five (5), OR
sixty percent (60%) if the number of directors on the Board is greater or less
than five (5), rounded to the next greater whole number.

    3.  Agreement of Arena Upon Board Super Majority Vote. In the event that the
Board, by a Board Super Majority, approves any of the following transactions,
Arena hereby agrees to deliver such votes or written consent as necessary for
effecting or validating such transaction, and to take no actions under
Section 3(b)(5) of the Articles that would be inconsistent with the provisions
of this Paragraph 3:

(1)increase the authorized number of shares of preferred stock of this
corporation;

(2)merge this corporation with or into another corporation if such transaction
requires stockholder approval;

(3)sell all or substantially all of the assets of this corporation in one or
several related transactions;

(4)declare or pay any divided on the Common Stock of this corporation other than
a dividend payable solely in shares of Common Stock of this corporation;

(5)increase the number of shares of Common Stock authorized to be issued by this
corporation; and

(6)amend Section 2.2 of the Bylaws of this corporation.

    4.  Articles Super Majority Vote Not Applicable To Certain Voting Rights.
The provisions of Paragraph 3 of this Agreement shall not apply to Arena with
respect to the following Voting Rights:

(1)voluntarily dissolve or liquidate this corporation;

(2)redeem any shares of Preferred Stock or Common Stock of this corporation
other than pursuant to stock repurchase agreements with employees; and

(3)amend Sections 2.1 or 2.8.5 of the Bylaws of this corporation.

    5.  Agreement of Biacore Upon Board Super Majority Vote. In the event that
the Board, by a Board Super Majority, approves any of the following
transactions, Biacore hereby agrees to deliver such votes or written consent as
necessary for effecting or validating such transaction, and to take no actions
under Section 3(b)(5) of the Articles that would be inconsistent with the
provisions of this Paragraph 5:

(1)increase the authorized number of shares of preferred stock of this
corporation;

(2)merge this corporation with or into another corporation if such transaction
requires stockholder approval;

(3)sell all or substantially all of the assets of this corporation in one or
several related transactions;

(4)declare or pay any divided on the Common Stock of this corporation other than
a dividend payable solely in shares of Common Stock of this corporation;

14

--------------------------------------------------------------------------------

(5)increase the number of shares of Common Stock authorized to be issued by this
corporation; and

(6)amend Section 2.2 of the Bylaws of this corporation.

    6.  Articles Super Majority Vote Not Applicable To Certain Voting Rights.
The provisions of Paragraph 5 of this Agreement shall not apply to Biacore with
respect to the following Voting Rights:

(1)voluntarily dissolve or liquidate this corporation;

(2)redeem any shares of Preferred Stock or Common Stock of this corporation
other than pursuant to stock repurchase agreements with employees; and

(3)amend Sections 2.1 or 2.8.5 of the Bylaws of this corporation.

    7.  Agreement of Cadus Upon Board Super Majority Vote. In the event that the
Board, by a Board Super Majority, approves any of the following transactions,
Cadus hereby agrees to deliver such votes or written consent as necessary for
effecting or validating such transaction, and to take no actions under
Section 3(b)(5) of the Articles that would be inconsistent with the provisions
of this Paragraph 7:

(1)increase the authorized number of shares of preferred stock of this
corporation;

(2)merge this corporation with or into another corporation if such transaction
requires stockholder approval;

(3)sell all or substantially all of the assets of this corporation in one or
several related transactions;

(4)declare or pay any divided on the Common Stock of this corporation other than
a dividend payable solely in shares of Common Stock of this corporation;

(5)increase the number of shares of Common Stock authorized to be issued by this
corporation; and

(6)amend Section 2.2 of the Bylaws of this corporation.

    8.  Articles Super Majority Vote Not Applicable To Certain Voting Rights.
The provisions of Paragraph 7 of this Agreement shall not apply to Cadus with
respect to the following Voting Rights:

(1)voluntarily dissolve or liquidate this corporation;

(2)redeem any shares of Preferred Stock or Common Stock of this corporation
other than pursuant to stock repurchase agreements with employees; and

(3)amend Sections 2.1 or 2.8.5 of the Bylaws of this corporation.

    9.  Agreement of Jafco Upon Board Super Majority Vote. In the event that the
Board, by a Board Super Majority, approves any of the following transactions,
Jafco hereby agrees to deliver such votes or written consent as necessary for
effecting or validating such transaction, and to take no actions under
Section 3(b)(5) of the Articles that would be inconsistent with the provisions
of this Paragraph 9:

(1)increase the authorized number of shares of preferred stock of this
corporation;

(2)merge this corporation with or into another corporation if such transaction
requires stockholder approval;

(3)sell all or substantially all of the assets of this corporation in one or
several related transactions;

(4)declare or pay any divided on the Common Stock of this corporation other than
a dividend payable solely in shares of Common Stock of this corporation;

15

--------------------------------------------------------------------------------

(5)increase the number of shares of Common Stock authorized to be issued by this
corporation; and

(6)amend Section 2.2 of the Bylaws of this corporation.

    10. Certificate Super Majority Vote Not Applicable To Certain Voting Rights.
The provisions of Paragraph 9 of this Agreement shall not apply to Jafco:

(1)voluntarily dissolve or liquidate this corporation;

(2)redeem any shares of Preferred Stock or Common Stock of his corporation other
than pursuant to stock repurchase agreements with employees; and

(3)amend Sections 2.1 or 2.8.5 of the Bylaws of this corporation.

    11. Rights and Obligations Transferred to Successors. The rights and
obligations as set forth in this Agreement shall inure to (i) any successor of
Arena, in the case of Arena's rights and obligations; (ii) any successor of
Biacore, in the case of Biacore rights and obligations; (iii) any successor of
Cadus, in the case of Cadus' rights and obligations; and (iv) any successor of
Jafco, in the case of Jafco rights and obligations.

    12. Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by and construed under the laws of the state of California, excluding any
conflict of law provisions.

    13. Waiver Of Jury Trial. Each of the parties hereto hereby voluntarily and
irrevocably waives trial by jury in any action or other proceeding brought in
connection with this Agreement.

    14. Entire Agreement; Amendment. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

    15. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, delivered by hand or by messenger, or sent by facsimile
and confirmed by mail addressed (a) if to the Preferred Shareholders, to their
respective addresses as shall have been furnished to Axiom in writing by the
Preferred Shareholders, or (b) if to the Axiom, to Axiom Biotechnologies Inc.,
3550 General Atomics Court, San Diego, California 92121-1194 addressed to the
attention of the President & CEO, or at such other address as Axiom shall have
furnished to the Preferred Shareholders.

    16. Termination. This Agreement shall terminate and be of no further force
or effect upon the closing of a firm commitment underwritten public offering of
Axiom's Common Stock at a price per share of at least nine dollars ($9.00) and
for a total offering of not less than ten million dollars ($10,000,000) (after
deduction of underwriters' commissions and discounts but before calculation of
expenses) pursuant to an effective registration statement under the Securities
Act of 1933, as amended.

    17. Counterparts; Fax Signatures. This Agreement may be executed in two or
more counterparts, each of which shall be deemed as an original, but all of
which together shall constitute one and the same instrument; for purposes of
this Agreement, fax signatures by any party hereto shall be accepted as and
construed as an original signature.

    18. Transferees of Shares Bound. The parties to this Agreement agree that
any transferee of Axiom stock held by Arena, Biacore, Cadus and Jafco shall, as
a condition of such transfer, agree to be bound by all of the provisions of this
Agreement.

    19. Interpretation. The Parties expressly and intentionally waive all rights
and benefits which they now have or in the future may have under the principle
of contra proferentem, which provides that

16

--------------------------------------------------------------------------------

"the language of a contract should be interpreted most strongly against the
party who caused the uncertainty to exist," as stated in California Civil Code
Section 1654. Moreover, the Parties agree that this entire Agreement, and each
provision hereof, shall be deemed to have been drafted jointly by the Parties.
This contract shall be construed as a whole and in accordance with its fair
meaning. In interpreting this Agreement, any gender shall be deemed to include
the other gender, the singular includes the plural, and vice versa, as the
context may require.

    IN WITNESS WHEREOF, the parties have executed this Cooperative Voting
Agreement on the day and year first set forth above.

    AXIOM BIOTECHNOLOGIES INC.
a California corporation
 
 
By:


--------------------------------------------------------------------------------

Name: Pandi Veerapandian
Title: President & CEO
 
 
ARENA PHARMACEUTICALS, INC.
a Delaware Corporation
 
 
By:


--------------------------------------------------------------------------------

Name: Jack Lief
Title: President & CEO
 
 
CADUS PHARMACEUTICAL CORPORATION
a Delaware corporation
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

17

--------------------------------------------------------------------------------





 



 



JAFCO CO., LTD.
JAFCO R-03 INVESTMENT ENTERPRISE PARTNERSHIP
JAFCO JS-3 INVESTMENT ENTERPRISE PARTNERSHIP
JAFCO G-6(A) INVESTMENT ENTERPRISE PARTNERSHIP
JAFCO G-6(B) INVESTMENT ENTERPRISE PARTNERSHIP
JAFCO G-7(A) INVESTMENT ENTERPRISE PARTNERSHIP
JAFCO G-7(B) INVESTMENT ENTERPRISE PARTNERSHIP
Collectively agreed to:
 
 
By:


--------------------------------------------------------------------------------

Name: Akira Tsuda
Title: Executive Vice President
 
 
BIACORE INTERNATIONAL AB, a Swedish corporation
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

************************************

18

--------------------------------------------------------------------------------


APPENDIX 1

ARTICLES


19

--------------------------------------------------------------------------------



QuickLinks


BINDING LETTER OF INTENT & MEMORANDUM OF AGREEMENT REGARDING PURCHASE OF
PREFERRED STOCK OF AXIOM BIOTECHNOLOGIES INC. BY ARENA PHARMACEUTICALS, INC. AND
RESEARCH COLLABORATION AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A ARENA PHARMACEUTICALS, INC. AND AXIOM BIOTECHNOLOGIES INC. RESEARCH
COLLABORATION AGREEMENT TERM SHEET
EXHIBIT B COOPERATIVE VOTING AGREEMENT
COOPERATIVE VOTING RIGHTS AGREEMENT
APPENDIX 1 ARTICLES
